362 F.2d 264
Albert C. MEYER et al., Plaintiffs, Appellants,v.UNITED STATES of America, Defendant, Appellee.
No. 6697.
United States Court of Appeals First Circuit.
Heard June 7, 1966.
Decided June 13, 1966.

Appeal from the United States District Court for the District of Massachusetts; Charles Edward Wyzanski, Judge.
Lyman T. Burgess, Springfield, Mass., for appellants.
Nathan Lewin, Attorney, Department of Justice, with whom Mitchell Rogovin, Asst. Atty. Gen., W. Arthur Garrity, Jr., U. S. Atty., Lee A. Jackson, David O. Walter and Loring W. Post, Attorneys, Department of Justice, and John Paul Sullivan, Asst. U. S. Atty., were on brief, for appellee.
Before ALDRICH, Chief Judge, and McENTEE and COFFIN, Circuit Judges.
OPINION OF THE COURT.
PER CURIAM.


1
The judgment is affirmed, on the opinion of the District Court, 1965, D.Mass., 247 F. Supp. 939.